Title: 13th.
From: Adams, John Quincy
To: 


       The storm continued violent through the whole day. The rain pour’d down, with as much force, as if there had not fallen a drop before. I felt dizzy in the head, and therefore did not attend meeting: in the evening at half past eight we met by adjournment from last night, at Fiske’s chamber; we finally concluded, the business which we met upon by the expulsion of the person, who had betray’d the Society; after which we returned all to our Chambers.
       James Lovell of Weymouth, Suffolk C. was 19. the 1st. of January last. It would be almost impossible to trace, the sources of this person’s principles of action: it might perhaps be said with truth that he has none: his natural abilities appear to be good, but they have never been improved by much cultivation: his education before he came to this university was not brilliant, and he now exhibits the mingled qualities of a buck and a clown. His passions rule him, with unrestrained sway; yet his mind is so pliant that it is easily directed by any kind of reasoning: such a disposition cannot be perfectly amiable: and accordingly he has lived with five different Chums, since his admission to College: and, if he had to remain here any longer, he would certainly change again at Commencement. He might make a good military officer; but I believe he will never shine very conspicuous, in any other capacity.
      